Citation Nr: 0629731	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  97-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial rating mechanical low 
back pain with disc protrusion, rated 20 percent from August 
1, 1996 and 40 percent from July 21, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus with arthritis of the right foot, status 
post bunionectomy.

3.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus with arthritis of the left foot.

4.  Entitlement to an increased initial rating for cubital 
tunnel syndrome of the right elbow, rated 10 percent from 
August 1, 1996 and 20 percent from July 21, 2005.

5.  Entitlement to an increased initial rating for cubital 
tunnel syndrome of the left elbow, rated 10 percent from 
August 1, 1996 and 20 percent from July 21, 2005.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
July 1996.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the October 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The veteran testified at a Board videoconference hearing in 
this matter in December 2002.  He had an RO hearing in June 
1997.  A transcript (T) of the hearings has been associated 
with the claims file.  In June 2003, Board remanded this case 
to the RO for further development.  The case was returned to 
the Board and in January 2005, the Board again remanded this 
case to the RO for further development.

The issues of entitlement to an increased initial rating for 
mechanical low back pain with disc protrusion, entitlement to 
an increased initial rating for cubital tunnel syndrome of 
the right elbow, and entitlement to an increased initial 
rating for cubital tunnel syndrome of the left elbow are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The hallux valgus with arthritis of the right great toe, 
status post bunionectomy is manifested by pain and limited 
motion of the great toe that produce no more than moderate 
impairment of function. 

2.  The hallux valgus with arthritis of the left foot is 
manifested by pain and limited motion of the great toe that 
produce no more than moderate impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hallux valgus with arthritis of the right foot, 
status post bunionectomy have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280, 5284 (2005). 

2.  The criteria for an initial rating in excess of 10 
percent for hallux valgus with arthritis of the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 
5284 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO letter in July 2003 pursuant to the June 2003 Board 
remand and the VCAA specific letters it issued in January 
2005 and May 2005 pursuant to the January 2005 Board remand 
informed the veteran of the provisions of the VCAA and he was 
advised to identify any evidence in support of the claim that 
had not been obtained.  The VCAA specific letters taken 
together informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the veteran prior to the AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the comprehensive 
VCAA notice was issued pursuant to the Board remands and the 
pertinent letters were issued prior to the RO reviewing the 
claim again, most recently in February 2006 which cured the 
timing defect.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In summary, the 
initial VCAA directed notice issued in July 2003 was quite 
thorough, but did not contain the comprehensive content of 
the more recent VCAA specific notices regarding the initial 
rating determination.  


The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA directed notice issued in January 2005 and May 
2005 each had a statement directed to this element on page 2 
respectively that the Board finds adequately represented the 
fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, any deficiency in VCAA notice 
regarding the effective date or initial rating elements is 
harmless since the Board is denying the claim for a higher 
initial rating.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and the veteran was 
examined several times, most recently in 2005.  He also 
testified at RO and Board hearings.  Thus, the Board finds 
the development overall is adequate when read in its entirety 
and that it satisfied the obligations established in the VCAA 
and the Board remands.  VA's duty to assist has been 
satisfied and the Board will turn to a discussion of the 
claim on the merits.


Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  Further, "staged ratings" which are separate 
percentage evaluations for separate periods may be assigned 
on a facts found basis.  38 C.F.R. §§ 3.400, 4.2.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  The diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997).

Where the objectively confirmed limitation of motion from 
arthritis is not of a sufficient degree to warrant a 
compensable rating under the rating scheme applicable to the 
joint or joints involved, a rating of 10 percent will be 
applied for each major joint or group of minor joints 
affected.  Finally, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417 (1995).

A 10 percent evaluation may be assigned for moderate foot 
injuries, 20 percent when moderately severe, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
rating schedule provides a 10 rating for postoperative hallux 
valgus with resection of the metatarsal head, or where severe 
if equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  The rating schedule provides 
a 10 rating for amputation of the great toe without 
metatarsal involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5171.  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  The use of 
descriptive terminology such as "mild" by medical examiners, 
although relevant, is not dispositive of an issue.  All 
evidence must be evaluated.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6.  

The initial VA examination April 1997 noted hypetrophic 
changes of the first metatarsal joint on both feet, otherwise 
the examiner reported posture was within normal limits, there 
was no deformity and the veteran's gait was within normal 
limits.  There were no secondary skin or vascular changes.  
The diagnosis was status post bunionectomy of the right great 
toe.   Earlier VA clinical records in December 1996 and 
January 1997 noted right foot pain post surgery, minimal 
bunion deformity on the right with mild pain on passive range 
of motion.  The hearing testimony in June 1997 described 
continuous pain in both feet, that using wider shoes did not 
alleviate it, and that the pain was worse with walking (T 5).  

A VA examiner in October 1997 simply noted persistent foot 
pain following bunionectomy, without reporting any objective 
findings.  Regarding the left foot, he had a flare-up of left 
foot pain October 1997, but no redness, soft tissue swelling 
or deformity.  This was assessed as probably a flare-up of 
degenerative joint disease of the first metatarsophalangeal 
joint (MPJ).  

A VA spine examiner in May 1999 noted the veteran had strong 
great toe extension bilaterally against resistance.  The cold 
injury examiner in May 1999 noted complaints of pain, 
stiffness and sensitivity of the feet, and noted pain at 
times in feet that was not otherwise localized.  The veteran 
had a normal gait and posture, no deformity of the feet and 
full range of motion of all toes.  A cold injury examiner in 
February 2002 pertinently noted a normal gait, and decreased 
sensation of the great toes related to lumbar disc disease.  
There was no pain, stiffness or tenderness in any joint of 
the feet, a normal range of motion and no deformity or 
swelling of any joints in the feet. 



At the Board hearing, he reported working in a personnel job.  
He stated that he could not stand or walk long periods on 
account of foot pain, that he wore wider shoes and that the 
feet cramped and swelled (T5, 13-14, 22-24).  A VA outpatient 
report in May 2003 noted moderate bunion of the left foot 
with angulation 14 degrees.

A VA examiner of the feet in July 2003 noted the previous 
radiology findings as well as the referenced cold injury.  
The veteran complained of throbbing pain in the feet, and 
redness and swelling.  The examiner noted no additional 
limitation of motion with flare-ups and that the veteran had 
moderate functional impairment as he was not able to walk 
great distances without rest periods.  The examiner noted the 
veteran did not wear cushions or support, that he had a 
normal gait, no functional limitation on standing or walking, 
and no vascular changes or calluses.  The right great toe was 
angulated 22 degrees and the left great toe was angulated 35 
degrees and there was no other foot or toe deformity.  The 
veteran had normal posture in all positions.  The examiner 
reported pain on motion of the right great toe and tenderness 
in the MPJ bilaterally.  There were no calluses noted and he 
had subjective sensation in the bunionectomy scar. 

The range of motion for the right great toe MPJ was extension 
54 degrees and flexion 18 degrees.  For the left great toe 
MPJ, the range of motion was extension 60 degrees and flexion 
40 degrees (normal range according to the examiner was 
extension 70 degrees and flexion 45 degrees).  The distal 
joint motion on the right was flexion 28 degrees on the right 
and 60 degrees on the left, with 60 degrees being normal.  
The diagnoses were status post bunionectomy of the right 
great toe with acceptable angulation and no evidence of 
recurrence and minimal degenerative osteoarthritis; hallux 
valgus with minimal bunion of the left great toe with minimal 
degenerative osteoarthritis.  The examiner stated this was 
the functional equivalent of mild to moderate foot injury.   

The VA examiner in July 2005 noted, in addition to cold 
injury complaints of loss of sensation over the great toes, 
that the veteran had a baseline pain more on the right from 
hallux valgus and there were no flare-ups but a problem all 
the time.  The veteran wore shoe inserts and frequently 
soaked his feet but he did not use a crutch, brace or cane.  
The examiner reported hallux valgus approximately 20 degrees 
bilateral, moderate tenderness on the left, and a well healed 
scar on the right.  The feet were normally aligned at weight 
bearing and at rest with bilateral overlapping of the second 
toe over the great toe by 1 cm.  The first MPJ dorsiflexion 
was 20 degrees and plantar flexion 15 degrees.  There was 
normal vibratory and reflex sensation.  The diagnosis was 
bilateral hallux valgus.  The examiner stated that there was 
significant tenderness present with further repair on the 
left anticipated.  The examiner considered the severity of 
the condition to be moderate. 

The RO has applied the criteria for other foot disorders 
which offer the possibility of a higher evaluation.  The 
criteria for hallux valgus are limited as reflected in the 
available rating of 10 percent.  However, the rating scheme 
under Diagnostic Code 5284 that the RO also considered, would 
clearly include a variety of characteristic manifestations 
that are arguably more reflective of the objective 
manifestations of the disability of both feet.  See 38 C.F.R. 
§§ 4.14, 4.21.  The RO considered an alternative rating under 
Diagnostic Code 5284 for the bilateral hallux valgus 
disability although the rating schedule provides distinct 
rating scheme for hallux valgus under Diagnostic code5280.  
In any event no other rating scheme for the feet is 
potentially applicable in view of the record that contains 
several comprehensive examinations of the feet.  The veteran 
is not shown as having pes planus (Diagnostic Code5276) or 
claw foot (Diagnostic Code 5278, hammertoes (Diagnostic Code 
5282, tarsal bone disability (Diagnostic Code 5283) or weak 
foot (Diagnostic Code 5277) as a component of the service 
connected hallux valgus disability.  There must be 
independent medical evidence to support the diagnosis before 
it could be substituted as an applicable alternative rating 
scheme for the hallux valgus disability.  See, e.g., Butts v. 
Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the Board 
had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code).  
Shifting diagnostic codes may appear harmless but may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  

However, on a facts found basis, the Board concludes that for 
the entire period the veteran should receive a 10 percent 
schedular evaluation for each foot in view of the probative 
evidence contained in this well developed record.  Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (and cases cited therein).  The record 
reflects that the RO rated the veteran's disability primarily 
on the basis of the VA examinations and found the record did 
not support more than a single 10 percent rating for the 
bilateral disability under Diagnostic Code 5284.  This was 
eventually adjusted to dual (separate) 10 percent evaluations 
for the bilateral hallux valgus retroactive to August 1, 
1996.  The examination reports and hearing testimony offer 
substantive information probative of the severity of the 
hallux valgus disability of the feet.  In view of the 
comprehensive examinations over a period of several years, 
the Board views them as the best probative evidence.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an initial dual 
(separate) evaluation of 10 percent for the bilateral 
disability is warranted on facts found basis.  The disability 
overall, appears to reflect no more disability than the 
corresponding percentage evaluation under Code 5284 of 10 
percent would contemplate.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 10 percent evaluation for a 
symptomatic disorder that is manifested by pain and objective 
findings of tenderness and limitation of motion that are 
recently characterized as no more than a moderate disability 
of either foot.  Neither foot is viewed as appreciably more 
symptomatic in the recent evaluations as the examiners did 
not differentiate between the feet in characterizing the 
overall disability as mild to moderate.  

Thus, on a facts found basis, the Board believes the record 
supports a conclusion that the veteran's bilateral foot 
disability is more nearly approximated with a 10 percent 
rating in view of the objective findings on the comprehensive 
examinations and testimony of pain on use.  For a 20 percent 
rating for other foot disability, the objective findings must 
more nearly approximate those in the rating criteria 
characterized as moderately severe.  The recent VA 
examinations found no more than moderate disability and 
reading fairly the examiners conclusions the Board finds the 
manifestations hallux valgus do not more nearly approximate 
the criteria for the next higher evaluation for either foot.  
Drosky v. Brown, 10 Vet App. 251 (1997).  

Regarding the criteria in 38 C.F.R. § 4.40, 4.45 and 4.59, 
the record did no support consideration of an additional 
rating for functional loss due to weakness, fatigability, 
decreased endurance or incoordination.  In Hicks v. Brown, 
8 Vet. App. 417 (1995), the CAVC noted that under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59, painful motion of a major 
joint or minor joint group due to degenerative arthritis is 
deemed to be limited motion even though a range of motion may 
be possible beyond the point where pain sets in.  Although 
the Board is required to consider the effect of pain, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The examiners 
have identified a consistent disability picture of both feet 
and in so doing have described specific manifestations and 
functional impairment in concluding the hallux valgus 
reflected no more than moderate disability.  

Under Diagnostic Code 5284 a moderate disability is rated 10 
percent which coincides with the maximum rating for hallux 
valgus.  The Board observes regarding hallux valgus that a 
separate rating under Diagnostic Code 5284 would likely 
violate the prohibition against pyramiding in view of the 
current examination findings.  38 C.F.R. § 4.14.  Although it 
is acknowledged that when a veteran has separate and distinct 
manifestations attributable to the feet, the examiners have 
differentiated between those attributed to hallux valgus, 
cold injury and a lumbar spine disorder.  The appellant in 
this case is compensated under different diagnostic codes for 
the spine and cold injury manifestations of the feet.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993); 38 C.F.R. § 4.31.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the hallux disability have 
required, for example, frequent hospitalization or has been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes an 
appreciable impairment and functional limitation.  The VA 
examiners have characterized the manifestations as producing 
interference with function as no more than moderate, and 
overall none have described the hallux valgus manifestations 
in a manner that rendered impracticable the application of 
the schedular criteria.  The extensive VA treatment record is 
notable for the paucity of references to hallux valgus.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hallux valgus with arthritis of the right foot, status post 
bunionectomy is denied.

Entitlement to an initial rating in excess of 10 percent for 
hallux valgus with arthritis of the left foot is denied.


REMAND

The RO rating decision in February 2006 increased initial 
rating mechanical low back pain with disc protrusion to 40 
percent from July 21, 2005.  The December 2003 rating 
decision assigned the 20 percent evaluation effective August 
1, 1996.  The February 2006 rating decision also increased 
the initial separate 10 percent ratings for cubital tunnel 
syndrome of the elbows to 20 percent from July 21, 2005.

As noted previously the initial rating determination was the 
subject to two prior Board remands.  Although the February 
2006 rating decision increased the initial evaluation for the 
low back and bilateral elbow disabilities, it did not grant 
the maximum available benefit for either disorder and the 
increase was so for only a portion of the appeal period.  The 
notice letter invited the veteran to withdraw any issue and 
advised him that if he was not heard from the case would be 
returned to the Board.  Neither he nor his representative 
affirmatively indicated that the appeal on either issue was 
being withdrawn.  The supplemental statement of the case 
(SSOC) issued in February 2006 only addressed the initial 
rating for bilateral hallux valgus.

The Board remand in January 2005 did not specify that a SSOC 
was not required.  Therefore, the issuance of a SSOC on all 
appeal issues not withdrawn was required.  Under 38 C.F.R. 
§ 19.31 there are limited exceptions to the requirement that 
a SSOC will be issued, but they are not applicable here.  
Furthermore, only the appellant or the representative may 
withdraw an appeal and the withdrawal must be in writing or 
on the record at a hearing.  See 38 C.F.R. § 20.204.  
Furthermore, a Board decision may be vacated for failing to 
provide a SSOC where required.  38 C.F.R. § 20.904.    

Accordingly, the case is REMANDED for the following action:

The appellant should be issued a SSOC 
addressing the claims of entitlement to 
an increased initial rating mechanical 
low back pain with disc protrusion, rated 
20 percent from August 1, 1996 and 40 
percent from July 21, 2005, entitlement 
to an increased initial rating for 
cubital tunnel syndrome of the right 
elbow, rated 10 percent from August 1, 
1996 and 20 percent from July 21, 2005, 
and entitlement to an increased initial 
rating for cubital tunnel syndrome of the 
left elbow, rated 10 percent from August 
1, 1996 and 20 percent from July 21, 
2005.  The veteran should be given the 
applicable time to respond to the SSOC 
and to affirmative indicate that he no 
longer wishes appellate review of these 
issues should he desire to withdraw the 
appeal on any or all remaining issues.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


